Citation Nr: 0207128	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

3.  Entitlement to an effective date earlier than June 6, 
1996 for a grant of service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, with four months prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2001 and May 2001 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 

The veteran's claim for an increased initial rating for post-
traumatic stress disorder and his claim for a total rating 
based on individual unemployability are the subject of a 
remand section of this decision.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
post-traumatic stress disorder within one year of discharge 
from service.

2.  The medical evidence of record indicates that the veteran 
had developed post-traumatic stress disorder as of March 3, 
1995, but not prior to that date.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 3, 1995 
for service connection for post-traumatic stress disorder 
have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The provisions of the VCAA 
and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the information and evidence necessary to substantiate 
his claim, by correspondence from the RO, by the May 2001 
rating decision, the statement of the case (SOC), and the 
supplemental statements of the case (SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.  Service and post service medical 
records have been obtained.  The veteran has asserted the 
existence of a VA social worker report which diagnosed post-
traumatic stress disorder in December 1991, and VA records 
for that time period have been obtained and are of record.  
There is no indication that there exists any available 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Several statements from the veteran as well as 
written briefs from his representative are of record.

Under the circumstances of this case, a remand of the 
effective date claim would serve no useful purpose, because: 
the issue is entitlement to an earlier effective date; the 
date of claim is known; and the medical records indicating 
the date entitlement arose are of record.  Thus, the facts 
relevant to a disposition of the appeal are already of 
record.  Moreover, given the completeness of the present 
record, the Board finds that the veteran will not be 
prejudiced by the Board's consideration of this issue on 
appeal at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran was granted service connection for post-traumatic 
stress disorder by rating action in May 2001.  The RO 
assigned the veteran an effective date of January 6, 1996.  
The veteran contends that he is entitled to an earlier 
effective date.  He has specifically requested that his grant 
for service connection for post-traumatic stress disorder be 
assigned effective in December 1991.  He maintains that a VA 
social worker diagnosed him as having post-traumatic stress 
disorder that month.

The record reflects that the veteran was discharged from 
active duty on May 22, 1991.  The veteran's service medical 
records do not indicate that the veteran had post-traumatic 
stress disorder during service.

The post service medical records date from June 1991.  The 
veteran submitted a claim for service connection for post-
traumatic stress disorder in January 1992.

In August 1993 the veteran was examined at a VA facility for 
chest pain.  The diagnostic impressions included rule out 
post-traumatic stress disorder, and the veteran was referred 
for a psychological examination.  The psychological 
examination was performed on January 25, 1994.  The 
examination report does not reveal that the veteran had post-
traumatic stress disorder.  The diagnoses included dysthymia 
and rule out major depression.

On VA general medical examination in January 1994 the 
examiner noted that the veteran appeared to be 
psychiatrically normal.  The veteran denied history of 
psychosis.

The veteran was afforded a VA psychiatric examination in 
April 1994.  The VA physician stated that while the veteran 
had post-traumatic stress symptoms, he did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.

A May 5, 1994 letter from a VA social worker indicates that 
the veteran was evaluated by VA outpatient psychiatry for 
post-traumatic stress disorder in 1994, and that the medical 
chart should be examined for the findings.

A March 3, 1995 VA outpatient treatment record contains a 
diagnosis of post-traumatic stress disorder.  Subsequent VA 
medical records, including February 1996 VA outpatient 
records, as well as a February 2000 VA psychiatric 
examination report, confirm that the veteran has post-
traumatic stress disorder. 

Applicable regulations provide that in general the effective 
date of an award of compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  In the case of a direct service 
connection claim, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

In this case the veteran's claim for service connection for 
post-traumatic stress disorder was received in January 1992, 
less than one year after his discharge from service in May 
1991.  Accordingly, he would have been entitled to an 
effective date of the day after discharge from service if he 
had had post-traumatic stress disorder clinically 
demonstrated at that time.  However, the medical evidence of 
record does not indicate that the veteran had post-traumatic 
stress disorder at that time.  Accordingly, the effective 
date of service connection is dependent on the date at which 
the veteran initially clinically demonstrated post-traumatic 
stress disorder, that is, the date that entitlement arose.  

The veteran has claimed on his July 2001 notice of 
disagreement that a prior Board decision recognized that a VA 
social worker evaluated him as having post-traumatic stress 
disorder in December 1991.  However, the record does not 
indicate that there exists a Board decision with such 
reference, or that a diagnosis of PTSD was made in December 
1991.  

While the veteran asserts that he has had post-traumatic 
stress disorder since December 1991, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The possibility of post-traumatic stress disorder was noted 
in August 1993 and a psychological examination was requested.  
However, the psychological examination did not indicate that 
the veteran had post-traumatic stress disorder.  VA 
psychiatric examination in April 1994 also indicated that the 
veteran did not have post-traumatic stress disorder.  The 
record indicates that the first medical diagnosis of post-
traumatic stress disorder was made on March 3, 1995.  
Consequently, the Board finds that March 3, 1995 was the date 
at which entitlement arose and that an earlier effective date 
of March 3, 1995 is established.  Since the veteran was not 
shown to have post-traumatic stress disorder prior to March 
3, 1995, he is not entitled to an effective date prior to 
March 3, 1995.


ORDER

Entitlement to an earlier effective date of March 3, 1995 for 
service connection for post-traumatic stress disorder is 
granted.


REMAND

The May 2001 rating decision on appeal granted service 
connection for post-traumatic stress disorder and awarded a 
30 percent evaluation effective from June 6, 1996.  The 
rating schedule with respect to psychiatric disability was 
amended effective November 7, 1996.  This rating schedule 
change included provisions related to the rating of post-
traumatic stress disorder.  Since the veteran has been 
provided an initial rating for post-traumatic stress disorder 
effective prior to November 7, 1996, the former version of 
the rating schedule must be considered prior to November 7, 
1996, and from that date, the version of the regulations most 
favorable to the veteran must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The claim for an 
increased evaluation for post-traumatic stress disorder has 
yet to be considered under the old rating criteria, effective 
prior to November 7, 1996.  The RO must review the claim 
under both the current and former versions of the applicable 
regulations, prior to review of the claim by the Board.

The veteran has not had a VA psychiatric examination since 
February 2000.  Since the veteran has not had a VA 
psychiatric examination for rating purposes since service 
connection for post-traumatic stress disorder was granted, a 
current VA psychiatric examination is indicated.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
inextricably intertwined with the claim for an increased 
rating for post-traumatic stress disorder.  Consequently, 
consideration of this claim must be deferred to the RO for 
readjudication following RO consideration of the claim for an 
increased rating for post-traumatic stress disorder.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran, 
and his representative, and request that 
they provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the claim for an increased rating for 
post-traumatic stress disorder.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran and his representative, which are 
not currently of record.  

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran's guardian 
and which portion, if any, by VA.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased initial rating for post-
traumatic stress disorder.  For the 
period prior to November 7, 1996, the 
claim should be considered only with 
respect to the former criteria for rating 
post-traumatic stress disorder.  See 
VAOGCPREC 3-2000.  For the period from 
November 7, 1996, the RO must consider 
both the former rating criteria for the 
evaluation of post-traumatic stress 
disorder, 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 
1996), and the new schedular criteria for 
rating post-traumatic stress disorder, 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996), and 
rate the veteran's disability by 
reference to whichever schedular criteria 
is more favorable to him.  When 
readjudicating the claim the RO must also 
take into consideration the applicability 
of staged ratings.  See Fenderson v. 
West, 12 Vet. App 119 (1999).

6.  After the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim for a total rating 
based upon individual unemployability due 
to service-connected disability.

7.  If the benefits sought on appeal are 
not granted to the veteran satisfaction, 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran and his representative of any 
issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
must recite all the applicable laws and 
regulations, including both the former 
rating criteria for the evaluation of 
post-traumatic stress disorder, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, and the 
new schedular criteria for rating post-
traumatic stress disorder, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



